Per Curiam. These petitioners, Charles Provance, Chad Eveland and Scotty Hancock, were charged and convicted in the Circuit Court of Randolph County of the crime of rape. They were represented by Mr. Cecil Kildow. The judgment of conviction was entered on October 21, 1992. No notice of appeal was filed. On March 10, 1993, petitioners moved pro se for a belated appeal, alleging that they informed Cecil Kildow of their desire to appeal and that Mr. Kildow declared his intent to appeal in their behalf from the judgment, that the failure to appeal was purely the fault of their attorney. Petitioners further allege that Cecil Kildow has an impermissible conflict of interest in representing all three petitioners and request that new and separate counsel be appointed for them. On March 22, 1993, a motion for a belated appeal for the petitioners was filed by Mr. Cecil Kildow, acknowledging that the failure to file Notice of Appeal was not the fault of the petitioners but of defense counsel. The motion also requests that petitioners, who are free on bond, be allowed to remain at liberty while a belated appeal is pending. The motion filed by Mr. Kildow makes no mention of a conflict in his collective representation of the petitioners.  We grant the petition for a belated appeal and direct that a copy of this order be sent to the Committee on Professional Conduct. See per curiam dated February 5,1979, In re: Belated Appeals in Criminal Cases, 265 Ark. 964. We take no action on the bond, leaving that issue to the trial court. Nor do we address, at this point, petitioners allegation that Mr. Kildow cannot represent them on appeal due to a conflict. Their allegation is wholly conclusory and counsel himself makes no such allegation.